OPINION
PER CURIAM.
Pursuant to Tex.R.App.P. 41(b)(1) and 54(b), the notice of appeal and transcript were due to be filed on January 13, 1988, and February 12, 1988, respectively. The transcript was not received in this Court until March 15, 1988. Upon inspection of the transcript, it appeared that the notice of appeal and transcript had not been timely filed. No statement of facts has been filed.
On March 21, 1988, pursuant to Tex.R. App.P. 56(a), appellant’s attorney was given notice of these defects so that steps could be taken to correct the defects, if it could be done. Appellant’s attorney was advised that if after the expiration of ten days the transcript was not amended to show the jurisdiction of this Court, or motions pursuant to Tex.R.App.P. 41(b)(2) and 54(c) were not filed, the appeal would be dismissed. To date, appellant has not responded.
The Court, having considered the late notice of appeal, late transcript and appellant’s failure to respond, is of the opinion that the appeal should be dismissed for want of jurisdiction. The appeal is hereby DISMISSED FOR WANT OF JURISDICTION.